7 F.3d 226
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald Jerry SAWYER, Plaintiff-Appellant,v.EDWARD MURRAY;  Lonnie M. Saunders;  Jack Lee;  CounselorMueller, Defendants-Appellees.
No. 93-6710.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 23, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.
Ronald Jerry Sawyer, Appellant Pro Se.
Mark Ralph Davis, Office of the Attorney General of Virginia, for Appellees.
W.D.Va.
AFFIRMED
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Ronald Jerry Sawyer appeals from the district court's order that denied reconsideration of an order that denied Sawyer's motion for preliminary injunctive relief.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Sawyer v. Murray, No. CA-92-856 (W.D. Va.  June 18 and 28, 1993).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Sawyer's motion for injunctive relief in this court, his motion to expedite consideration of his case on appeal, his motions for summary judgment, his motion for investigation, his motion to put on new evidence, and his request for production of documents